Exhibit 10.3

 

BORROWER ASSIGNMENT, ASSUMPTION, AND RELEASE

 

This ASSIGNMENT, ASSUMPTION AND RELEASE AGREEMENT (this “Assignment”), dated as
of June 28, 2012, is by and among MATSON NAVIGATION COMPANY, INC., a Hawaii
corporation, as assignor (the “Assignor”), ALEXANDER & BALDWIN HOLDINGS, INC., a
Hawaii corporation, as assignee (the “Assignee”) and BANK OF AMERICA, N.A., as
administrative agent for the Lenders party to the Credit Agreement (defined
herein) (the “Agent”).

 

WHEREAS, the Assignor has entered into that certain Credit Agreement, dated as
of June 4, 2012 (the “Credit Agreement”; capitalized terms used herein and not
defined herein shall have the meanings set forth in the Credit Agreement), by
and among the Assignor, as borrower, the Lenders party thereto and the Agent;

 

WHEREAS, the Assignor has agreed to assign to the Assignee all of its rights,
interests, duties, obligations and liabilities in, to and under the Credit
Agreement;

 

WHEREAS, the Assignee desires to accept the assignment of all of the Assignor’s
rights, interests, duties, obligations and liabilities in, to and under the
Credit Agreement;

 

WHEREAS, the Assignor has requested that the Agent, on behalf of the Lenders,
release the Assignor from all of its obligations under the Credit Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.             Assignment of Credit Agreement.  Effective as of the date hereof,
the Assignor hereby absolutely assigns, transfers and conveys to the Assignee
all of its rights, interests, duties, obligations and liabilities in, to and
under the Credit Agreement.

 

2.             Assumption of Credit Agreement.  Effective as of the date hereof,
the Assignee hereby absolutely accepts the assignment described in Section 1 and
assumes all of the duties, obligations and liabilities of the Assignor in, to
and under the Credit Agreement to the same extent as if the Assignee had
executed the Credit Agreement.  The Assignee hereby ratifies, as of the date
hereof, and agrees to be bound by the terms and provisions of the Credit
Agreement and accepts all of the Assignor’s rights, interests, duties,
obligations and liabilities thereunder.  Without limiting the generality of the
foregoing terms of this paragraph 2, the Assignee hereby (a) acknowledges,
agrees and confirms that (i) by its execution of this Assignment, the Assignee
shall be deemed to be a party to the Credit Agreement and the “Borrower” for all
purposes of the Credit Agreement, (ii) the Assignee shall have all of the
obligations of the Borrower thereunder as if it had executed the Credit
Agreement and (iii) this Assignment shall be deemed a “Loan Document” for all
purposes of the Credit Agreement, (b) certifies that the representations and
warranties set forth in Article V of the Credit Agreement are true and correct
in all material respects (or, if such representation or warranty is qualified by
materiality or material adverse effect, it is true and correct in all respects
as drafted) as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or, if such
representation or warranty is qualified by materiality or material adverse
effect, it is true and correct in all respects as drafted) as of such earlier
date, (c) agrees to be bound by the affirmative and negative covenants set forth
in Articles VI and VII of the Credit Agreement and (d) promises to pay to the
Lenders and the Agent all Obligations outstanding at, or incurred on or after,
the date hereof, as provided in the Loan Documents.

 

3.             Release.  The Agent, on behalf of the Lenders, confirms that,
from and after the execution and delivery of this Assignment by each of the
Assignor and the Assignee, the Assignor is

 

--------------------------------------------------------------------------------


 

released and forever discharged from any duties, obligations and liabilities of
the Borrower under the Credit Agreement.  The release contained herein is
intended to be final and binding upon the parties hereto, the Lenders and their
respective heirs, successors and assigns.  Each party agrees to cooperate in
good faith and to execute such further documents as may be necessary to effect
the provisions of this Assignment.

 

4.             Acknowledgement.  Each of the parties hereto acknowledges that
its execution and delivery of this Assignment has not been the result of any
coercion or duress.  The Assignor acknowledges that upon execution and delivery
of this Assignment and execution of the Guaranty, it will be a Guarantor under
the Guaranty.

 

5.             Notices to Assignee.  The address of the Assignee for purposes of
all notices and other communications is 555 12th Street, Oakland, CA 94611,
Attention of Chief Financial Officer and Treasurer (Facsimile No. 510-628-7300).

 

6.             No Modifications.  Except as expressly provided for herein,
nothing contained in this Assignment shall amend or modify, or be deemed to
amend or modify, the Credit Agreement or any other Loan Document.

 

7.             Governing Law.  This Assignment shall in all respects be governed
by, and construed in accordance with, the internal substantive laws of the State
of New York, including all matters of construction, validity or interpretation
of this Assignment.

 

8.             Counterparts.  This Assignment may be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts shall constitute one and the same instrument.  Delivery of an
executed counterpart by of this Assignment by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Assignment.

 

9.             Binding Nature.  This Assignment shall be binding upon and inure
to the benefit of the parties hereto and their successors and assigns.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment as of
the date set forth above.

 

 

ASSIGNOR:

MATSON NAVIGATION COMPANY, INC.,

 

a Hawaii corporation

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

ASSIGNEE:

ALEXANDER & BALDWIN HOLDINGS, INC.,

 

a Hawaii corporation

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

AGENT:

 

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

 